Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 7, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
After being laid off from his position as a sales manager at an automobile dealership, claimant performed activities on behalf of a business he owned with his wife. The Board subsequently found him ineligible to receive unemployment insurance benefits because he was not totally unemployed. The Board further charged claimant with a recoverable overpayment of benefits and reduced his right to receive future payments because he made willful false statements. Claimant appeals from the Board’s decision.
Claimant testified at the hearing that he was the president and a 50% owner of Marvin’s Bagel Cafe, Inc., a corporation owned by him and his wife. Claimant stated that he opened a corporate checking account and wrote checks for such items as restaurant equipment, a health permit, a food service permit, floor tiles, signage and related expenses. In addition, claimant stated that he oversaw the conversion of leased space for restaurant use and executed a lease on behalf of the corporation. He admitted, however, that he did not disclose these activities to the local unemployment insurance office. In view *785of the foregoing, we find that substantial evidence supports the Board’s decision that claimant was not totally unemployed (see, Matter of Schmerzler [Sweeney], 226 AD2d 853) and that he made willful false statements to obtain benefits (see, Matter of Gross [Hudacs], 195 AD2d 742). Therefore, we find no reason to disturb the Board’s decision.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.